Exhibit 10.9

 

Agreement No.                        Grant Date [                    ]

NONQUALIFIED STOCK OPTION AGREEMENT

(Series H Preferred Stock)

A Nonqualified Stock Option (the “Option”) to purchase a total of
                     shares of Series H Preferred Stock (collectively, “Option
Shares”) of Grande Communications Holdings, Inc. (the “Company”), is hereby
granted to              (the “Grantee”) at the Option Price determined in this
Nonqualified Stock Option Agreement (this “Award Agreement”) and in all respects
subject to the terms, definitions and provisions of the Grande Communications
Holdings, Inc. Amended and Restated 2000 Stock Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference, except to the extent otherwise
expressly provided in this Award Agreement.

1. Option Price. The Option Price is $             for each Option Share, which
price is equal to or greater than the Fair Market Value of such share of Series
H Preferred Stock on the Grant Date.

2. Vesting of Option Shares. The Option Shares shall vest (“Vest” and
derivations) and become “Vested Option Shares” on the dates set forth in the
following Vesting schedule (“Vesting Date”):

(i) 25% of the Option Shares on the first anniversary of [INSERT DATE THAT
VESTING STARTS, AS DETERMINED BY THE COMMITTEE].

(ii) 2.1% (approximately 1/48th) of the Option Shares on the last day of each of
the first 35 months after the first anniversary of [INSERT DATE THAT VESTING
STARTS, AS DETERMINED BY THE COMMITTEE].

(iii) 1.5% of the Option Shares on the last day of the 36th month after the
first anniversary of [INSERT DATE THAT VESTING STARTS, AS DETERMINED BY THE
COMMITTEE].

Without limitation, Vesting with respect to the Option Shares will cease on the
date of Grantee’s termination of Service.

3. Exercisability of Option.

A. Date on Which Option Becomes Exercisable. The Option shall not be exercisable
prior to the first Vesting Date. On or after the occurrence of the first Vesting
Date (and prior to the termination of the Option), the Option shall be
exercisable with respect to Vested Option Shares only during its Applicable
Exercise Period (as specified in Section 3C of this Award Agreement).



--------------------------------------------------------------------------------

B. Exercise Date. The “Exercise Date” of the Option shall be the first to occur
of:

(i) the date of a Change of Control;

(ii) the date of a termination of Grantee’s Service, other than a termination of
Service by reason of a Voluntary Termination, or a termination of Service for
Cause; and

(iii) the date of a termination of Grantee’s Service by reason of a Voluntary
Termination; and

(iv) the date of a termination of Grantee’s Service for Cause; and

(v) [INSERT DATE: to be no later than the tenth anniversary of the Grant Date].

C. Applicable Exercise Period. The Applicable Exercise Period of the Option is:

(i) if the Exercise Date is described in Section 3B(i) of this Award Agreement,
the Applicable Exercise Period is the period beginning 90 days prior to the
Change in Control and ending 75 days after the Change in Control (but if all or
any portion of the actual exercise of the Option occurs prior to the Change in
Control, it shall be conditioned on the actual occurrence of a Change in
Control);

(ii) if the Exercise Date is described in either Section 3B(ii) or
Section 3B(iii) of this Award Agreement, then the Applicable Exercise Period
shall begin on such Exercise Date and shall end on the date the Option
terminates under Section 4 of this Award Agreement;

(iii) if the Exercise Date is described in Section 3B(iv) of this Award
Agreement, there shall be no Applicable Exercise Period and the Option shall be
null and void as of such Exercise Date; and

(iv) if the Exercise Date is the date described in Section 3B(v) of this Award
Agreement, then the Applicable Exercise Period shall begin on the first day that
all of the Option Shares are Vested in the year in which the date described in
Section 3B(v) of this Award Agreement occurs, and shall end on the earlier of
(i) March 15 after the year in which the date described in Section 3B(v) of this
Award Agreement occurs and (ii) the date on which the Option terminates under
Section 4 of this Award Agreement.

D. Method of Exercise. Without limitation, the Option may only be exercised
during the Applicable Exercise Period. During such Applicable Exercise Period,
the Option shall be exercised by a written notice delivered to a duly authorized
officer of the Company, which notice shall:

(i) state the election to exercise the Option and the number of Vested Option
Shares in respect of which it is being exercised; and

 

2



--------------------------------------------------------------------------------

(ii) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Grantee,
be accompanied by proof, satisfactory to the Committee, of the rights of such
person or persons to exercise the Option.

4. Term of Option. Without limitation, the unexercised portion of the Option
shall automatically terminate on the date the Option terminates in accordance
with the terms of the Plan, including without limitation, Section 7.3 of the
Plan.

5. Payment and Withholding. The Option Price of any Vested Option Shares
purchased, and applicable withholding, shall be paid in (i) cash, (ii) shares of
Stock, or (iii) a combination of cash and shares of Stock; provided, further,
that if the Option Shares are publicly traded on the date the Option is
exercised, the Committee may require that all or any portion of the Option Price
and the applicable withholding be paid in cash.

6. Issuance of Option Shares. No person shall be, or have any of the rights or
privileges of, a holder of the Option Shares subject to the Option unless and
until certificates representing such Option Shares shall have been issued and
delivered to such person, such issuance, without limitation, being subject to
the terms of the Plan.

7. Surrender of Option. Upon exercise of the Option in part, if requested by the
Committee, the Grantee shall deliver this Award Agreement and other written
agreements executed by the Company and the Grantee with respect to the Option to
a duly authorized officer of the Company, who shall endorse or cause to be
endorsed thereon a notation of such exercise and return such agreements to the
Grantee.

8. Forfeiture, Repurchase Rights and Parachute Limitations. Without limiting the
generality of the general incorporation of the Plan provisions, this Award
Agreement expressly incorporates by reference the provisions of Section 12
(Restrictions on the Transfer Of Shares Of Stock and Repurchase Rights) and
Section 13 (Parachute Limitations and Forfeitures).

9. Other Agreements. Without limiting the generality of the provisions of the
Plan and this Award Agreement, all Option Shares shall be subject to any other
agreements between the Grantee and the Company (collectively, “Other
Agreements”) in effect at the time of reference; and provided further that the
Company, in its sole discretion, shall have the power and ability to exercise
some or all of its rights under either this Award Agreement (including, without
limitation, the provisions of the Plan incorporated by reference), or the Other
Agreements, or both, with respect to some or all of the Option Shares.

10. Law Governing. WITHOUT LIMITATION, THIS AWARD AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE.

 

3



--------------------------------------------------------------------------------

11. Repurchase Rights of the Company; Fair Market Value Determination. If
Grantee’s Service is terminated by reason of a Voluntary Termination or for
Cause, then, in its sole discretion, the Company may purchase all or any portion
of the Option Shares which have been exercised by Grantee prior to or in
connection with such termination of Grantee’s Service. The Fair Market Value of
such Vested Option Shares shall be, for purpose of this Section, determined by
the Board in its sole discretion as of the effective date of Grantee’s
termination of Service. If Grantee disagrees with the Board’s determination of
the Fair Market Value (the “Board Determination”), then Grantee shall notify the
Board in writing (the “Dispute Notification”) that Grantee wishes to dispute the
determination. If the dispute is not resolved between the Board and Grantee
within fifteen (15) days of receipt of the Dispute Notification, then the Board
shall appoint a third-party expert in valuing companies that are comparable to
the Company to conduct a determination of the Fair Market Value (the “Third
Party Determination”). The Third Party Determination shall be conclusive and
binding upon the Board and Grantee. If the Third Party Determination is within
ten percent (10%) of the Board Determination, then Grantee shall bear the costs
incurred in obtaining the Third Party Determination. If the Third Party
Determination differs from the Board Determination by ten percent (10%) or more,
then the Company shall bear such costs.

12. Change of Control. The “Change of Control” definition of the Plan shall
apply to the Option, except that the following provisions will be substituted in
the place of existing Section 2.9(ii) and Section 2.9(iii) of the Plan:

“(ii) a change in the effective control of the Company, whereby either:

(a) a Person acquires (or has acquired during the preceding twelve (12) month
period ending on the date of the most recent acquisition by such Person),
directly or indirectly, ownership of a number of shares of Capital Stock of the
Company which constitutes fifty percent (50%) or more of the combined voting
power of the Capital Stock; provided, however, that if a Person already owns
fifty percent (50%) or more of the combined voting power of the Capital Stock,
the acquisition of additional Capital Stock by such Person is not considered a
Change of Control of the Company; or

(b) as a result of, or in connection with any tender offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions, a majority of the persons who were members of the
Board is, within a twelve (12) month period, replaced by individuals whose
appointment or election to the Board is not endorsed by a majority of the Board
prior to the appointment or election; or

(iii) a change in the ownership of the assets of the Company, whereby a Person
acquires (or has acquired during a twelve (12) month period ending on the date
of the most recent acquisition by such Person) assets of the Company that have a
total gross fair market value equal to more than fifty percent (50%) of the

 

4



--------------------------------------------------------------------------------

total gross fair market value of all of the assets of the Company as determined
by the Board immediately prior to such acquisition or acquisitions; provided,
however, that there is no Change of Control if assets are transferred to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, nor is it a Change of Control if the Company transfers assets to:

(a) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the shareholder’s capital stock in the Company;

(b) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

(c) a Person that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding Capital Stock; or

(d) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in subparagraph
(iii)(c) of this Section 2.9.”

Dated as of this      day of                     , 2006.

 

GRANDE COMMUNICATIONS

HOLDINGS, INC.

By:  

 

Printed Name:  

 

Title:  

 

Acknowledgment

The undersigned hereby acknowledges (i) my receipt of this Award Agreement and
the Option, (ii) my opportunity to review the Plan, this Award Agreement and the
Option (iii) my opportunity to discuss the Plan, this Award Agreement and the
Option with a representative of the Company, and my personal advisors, to the
extent I deem necessary or appropriate, (iv) my understanding of the terms and
provisions of the Plan, this Award Agreement and the Option, (iii) my
understanding that, by my signature below, I am agreeing to be bound by all of
the terms and provisions of the Plan, this Award Agreement and the Option.

Without limitation, the undersigned hereby acknowledges that by my signature
below, I expressly agree to the effectiveness of all of the terms and provisions
of Section 8 of this Award Agreement.

 

5



--------------------------------------------------------------------------------

Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, this Award Agreement and the Option)
of the Committee upon any questions arising with respect to the Plan, this Award
Agreement or the Option.

Dated as of this      day of                     , 20    .

 

 

Grantee

 

6